As filed with the Securities and Exchange Commission on September 3, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. Shareholder Letter|3 Letter to Shareholders LoCorr Funds seek to provide investments that, over time, will have low correlation to traditional asset classes such as stocks and bonds. We believe that adding low correlating investments to portfolios can significantly reduce the overall portfolio risk while enhancing returns. Correlation measures the degree to which the returns of two investments move together over time. LoCorr offers products that provide the potential for positive returns in rising or falling markets and are designed to resist correlation with traditional stock, bond and commodity investments. In this report, LoCorr Funds are reporting on six mutual funds: LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund, LoCorr Multi-Strategy Fund, LoCorr Market Trend Fund, LoCorr Long/Short Equity Fund and LoCorr Spectrum Income Fund (collectively, the “Funds”). LoCorr Managed Futures Strategy Fund The LoCorr Managed Futures Strategy Fund (the “Managed Futures Fund” or the “Fund”) seeks capital appreciation as its primary investment objective with managing volatility as a secondary objective. The Managed Futures Fund attempts to achieve its objective by investing in two main strategies – a Managed Futures Strategy and a Fixed Income Strategy. The Managed Futures Fund invests up to 25% of its total assets into a portfolio of globally diversified managed futures positions. The Fund accesses the returns of certain trading programs of Millburn Ridgefield Corporation (“Millburn”), Crabel Capital Management, LLC (“Crabel”) and Graham Capital Management, LLC (“Graham”) via its investment in a total return swap agreement. The Fund uses Millburn, Crabel and Graham to execute its Managed Futures Strategy. Millburn was founded in 1971 and manages about $1.5 billion in assets. Crabel was founded in 1992 and manages about $2 billion in assets. Graham was founded in 1994 and manages about $9.9 billion in assets. The Managed Futures Fund accesses returns generated by Millburn’s Diversified Program (“MDP”), a commodity pool which commenced operations in 1977. MDP systematically invests in about 120 futures markets with long and short positions in sectors such as currencies, interest rates, stock indices and commodities (agricultural, energy and metals). The Fund also accesses returns generated by Crabel’s Multi-Product program, a short-term trend following strategy that commenced trading in March 1998. Crabel’s program was added in 2013 to complement Millburn’s longer-term trend strategy in an attempt to improve the Fund’s risk-adjusted returns. Finally, the Fund accesses returns generated by Graham’s Tactical Trend program, a systematic trend strategy that commenced trading in 2006. Graham’s program was added in 2014 to complement the other strategies in the Fund in an attempt to improve the Fund’s risk-adjusted returns. Overall, the Fund’s Class I shares declined 1.63% during the six months ended June 30, 2015. Managed Futures Strategy The Managed Futures Strategy lost 1.27% during the first half of 2015 as solid gains from the first quarter were more than offset by losses in the second quarter. Strong gains from Graham during the period were not enough to counterbalance the losses incurred by Millburn and Crabel. Several profitable trades from early in the year proved unprofitable during the second quarter. Overall, losses from trading energy, currency and grain futures slightly outdistanced the gains from long equity, interest rate, and metal futures positions. Solid first quarter performance was led by gains from trading of financial markets—interest rate and equity futures, and currency forwards. Commodity futures trading was nearly flat as losses from trading grain futures were countered by gains from trading soft, metal and livestock futures. The European Central Bank’s historic quantitative easing (“QE”) announcement, several easing moves by the People’s Bank of China and more than 20 other official interest rate reductions led to sharp gains on long positions in various interest rate futures across the yield curve. The more accommodative monetary policy environment and some improvement in growth indicators for Europe led to gains on long positions in many global equity futures trades. Meanwhile, U.S. equity futures, after reaching record levels, stagnated in the wake of the stronger dollar, disappointing earnings reports, and a first quarter growth slowdown. Currency markets were volatile during the quarter, although a solid U.S. economic outlook and generally higher relative interest rates, underpinned the U.S. dollar. Still, a tentative Russia/ Ukraine ceasefire and temporary bouts of sanity around the Greek crisis periodically took some steam out of the dollar. Overall, long dollar positions versus the euro and several other currencies were profitable. Grain prices recovered a bit after the USDA projected a reduction in planting acreage for the current crop year. Consequently, short wheat positions, and to a lesser extent trading of corn, soybeans, soybean meal and bean oil produced minor losses. Coffee and sugar prices continued to fall and short positions in both were profitable. A short hog trade was marginally positive. Energy and metal trading were nearly flat. 4|Shareholder Letter The Fund sustained a loss as a number of profitable, consensus trades from the first quarter proved unprofitable in Q2. Generally long positions in interest rate futures, equity futures, and U.S. dollar forwards and short euro currency trades were unprofitable. Short energy futures trades were unprofitable as well. On the other hand, trading of metal futures was profitable, while trading of soft and agricultural commodities was nearly flat. The sanguine attitude toward Greece from the first quarter became a Q2 ebb and flow of meetings, proposals, information and recriminations around the Greek Crisis, culminating in the imposition of capital controls; a week-long bank holiday; and a nationwide referendum that rattled equity, bond and currency markets. The U.S. economy rebounded from its poor first quarter showing, although inflation and wages did not register unequivocal improvements. Consequently, the on-again, off-again prospects for a Federal Reserve rate increase added to market anxiety. Finally, uncertainty about China’s growth prospects were compounded late in the period by the sudden, precipitous collapse in Chinese equity markets. Several note and bond futures, which had risen precipitously in the wake of the European Central Bank’s QE program, reversed course abruptly, driving rates sharply higher as analysts questioned the extraordinarily low levels they had reached, particularly as European Union (“EU”) economic data was improving and the Greek situation seemed to defy solution. Consequently, long positions in certain note and bond futures were unprofitable. Though the path was not a straight line (partly due to reduced global bond market liquidity), better U.S. economic news pushed U.S. interest rates higher, producing losses from long positions in U.S. note and bond futures. The path of equity prices during the quarter was uneven across time and markets. Equity futures were buffeted in a positive way by improving economic data from the U.S. and Europe, and in a negative way by the unfolding Greek tragedy; by economic growth concerns and wild swings in equity markets in China that prompted a Bank of China rate cut; and by worries about the timing of possible Fed rate increases. In the end, the negative influences carried the day and long positions in many equity futures posted losses. Currency trading was also volatile during the second quarter. In April and early May, the poor U.S. Q1 GDP report raised the likelihood that an anticipated Federal Reserve interest rate increase would be delayed. Consequently, long dollar positions registered losses and were reduced or reversed. Later on, the dollar steadied as U.S. economic data recovered and as the situations in China and Greece deteriorated. On balance, trading the U.S. dollar was unprofitable. Short euro trades versus several currencies were also unprofitable. Energy prices moved higher in April amid signs of a growth improvement in Europe and a weakening dollar. Consequently, short positions in crude oil, crude oil products and natural gas generated losses and were scaled back. Predominantly short positions in metals were profitable, particularly in May and June, as China’s slowdown and equity turmoil led to reduced demand and some increased supplies on world markets. Grain prices, which have been falling rather persistently, rose somewhat late in the period as heavy rains in the U.S. threatened to delay harvests of some crops and planting of others. Consequently, losses on short corn and wheat positions outdistanced the gains from long soybean and soybean meal trades. Fixed Income Strategy The Managed Futures Fund invests most of its remaining assets in a Fixed Income Strategy comprised of short to intermediate term investment grade corporate and government agency securities. Nuveen Asset Management (“Nuveen”) is the sub-adviser for this strategy – a shorter duration, high quality portfolio. Nuveen manages over $137 billion in assets. The U.S. economy started 2015 on a weak note as it was held back by severe winter weather, soft global growth, a rising dollar and the West Coast port strikes. Subsequent data has been more encouraging and in line with real growth of around 2.5% for Q2 and U.S. employment growth has remained solid. Global growth has been mixed; while economies in Europe and Japan have responded to stimulus and have surprised on the upside, Chinese growth has weakened and dragged down commodity economies with it. At the same time, fears of a disorderly Greek exit from the Eurozone resulted in heightened market volatility towards the end of the second quarter. Monetary policy has remained a major focus for the markets in 2015. While the European Central Bank eased policy by embarking on another round of QE, softer U.S. data resulted in the market dialing back its expectations of Federal Reserve Bank tightening this year. With expectations for Fed rate hikes being pushed into late 2015, U.S. interest rates, though certainly volatile within the reporting period, were little changed from year end. Over the reporting period short to intermediate rates were basically unchanged while long rates were 20-40 basis points higher. Shareholder Letter|5 With economic data coming in weaker than expected and uncertainty around China and Greece impacting investor sentiment, risk premiums were pushed wider as a record amount of corporate bond issuance weighed down the credit sector. Shorter maturity investment grade credit spreads widened during Q2. Securitized sectors fared better, with spreads being little changed in 2015; both traditional consumer related asset backed securities (“ABS”) and commercial mortgage backed securities (“CMBS”) had solid performance as these sectors benefited from relatively stable credit fundamentals. Entering 2015, the portfolio themes for the fixed income portions of the Funds generally revolved around moderate economic expansion and a gradual normalization of monetary policy by the Fed. We have been looking for short to intermediate term rates to rise as the timeline for Fed tightening drew nearer and we have been positioning the duration, or interest rate sensitivity, for the fixed income portion of the Funds aggressively short to their benchmarks. Additionally, given our reasonably constructive views of credit fundamentals and domestic growth, the portfolios have emphasized owning non-government securities such as high grade corporate bonds and high quality short duration securitized products in varying degrees in the Funds. While our sector strategy was a modest boost to returns, our duration strategy was a meaningful drag on performance in the first half of the year. Though rates were basically unchanged across the short end of the curve, 3 to 5 year Treasuries outperformed 2 year Treasuries due to higher income and strong curve roll down. Given that the Funds owned more securities towards the short end of this maturity range, performance was negatively impacted. Looking ahead, we think the U.S. economy will continue to expand at a moderate pace. Consumer spending should be a stable driver of growth in the second half of the year due to ongoing gains in employment and income and strong household balance sheets. The housing market has shown broad based strength and will likely continue to be supportive of growth, both directly and indirectly. Manufacturing surveys have been solid. The softer dollar and stabilization of global growth should support trade while business spending should move higher over the balance of the year. While core inflation could drift higher over the balance of the year, it should remain below the Fed’s target of 2% well into 2016. We believe the Fed will be comfortable enough with the outlooks for growth and inflation to begin raising rates later this year to begin what we think will be a very gradual and shallow tightening cycle. Given our commitment to being properly positioned as the Fed tightening cycle unfolds, while seeking higher returns than cash, we are currently comfortable retaining a defensive duration strategy. The fixed income component of the Managed Futures Fund portfolio is managed against the Barclay’s 1-5 Year Government/Credit Index. Returns for this portion of the portfolio were 0.71% compared to 0.94% for the benchmark for the first half of 2015. The duration of the fixed income component of the Fund was managed between 1.30 and 1.50 years compared to about 2.7 years for the benchmark. The decision to manage portfolio duration defensively accounted for our underperformance versus the benchmark. With respect to our sector exposure, given increased idiosyncratic risk in the corporate sector, we maintained a smaller than normal exposure of about 35% to investment grade corporate bonds. Alternatively, we maintained higher weights in the ABS and CMBS sectors as we saw better fundamentals and technical measures in these sectors. Our sector allocation was beneficial to performance as ABS and CMBS both performed better than corporate and government securities. LoCorr Long/Short Commodities Strategy Fund The LoCorr Long/Short Commodities Strategy Fund (the “Long/Short Commodities Fund” or the “Fund”) provides investors with access to a commodities futures strategy in a mutual fund structure. Historically, investors have primarily accessed exposure to long-only commodities that rely on rising commodity prices to generate positive returns. Of course, commodity prices don’t always appreciate and occasionally experience sharp declines. The Long/Short Commodities Fund has the ability to profit while commodity prices increase or decrease. The Long/Short Commodities Fund’s primary investment objective is capital appreciation in rising and falling commodities markets. The Long/Short Commodities Fund attempts to achieve its investment objective by investing in two primary strategies – a Commodities Strategy and a Fixed Income Strategy. Overall, the Fund’s Class I shares were up 4.54% for the reporting period. Commodity Strategy The Fund accesses, via a total return swap agreement, the returns of Millburn’s Commodity Program (“Milcom”), which began trading in 2005. Milcom systematically invests in about 50 futures markets with long and short positions in sectors such as energy, metals, livestock, grains and softs and lumber. The Program was profitable in the first half of 2015, the result of gains from relative value “spread” trading in all sectors, and from outright directional trading of metal futures, soft commodities and livestock. Outright trading of grains and energy futures was unprofitable through June. 6|Shareholder Letter Energy prices were volatile, with prices rising towards the end of the first half of 2015. The erratic movements in price resulted from the push-and-pull of global excess production, rising inventories and the threat of more supply from Iran, Iraq and Libya, on the one hand; and periodic supply disruptions in Libya and Iraq, the boiling cauldron of Middle East conflict, and some improving economic data from Europe, on the other. Short positions in crude oil, heating oil, London gas oil and natural gas generated losses, but spread trading of Brent crude, heating oil and London gas oil were solidly profitable and scaled back most of the losses. Trading metals was profitable in the first half of 2015. Gains came from short positions in aluminum, tin, palladium and silver as China’s slowdown and equity turmoil led to reduced demand and some increased supplies on world markets. Increased palladium and platinum production from South Africa also weighed on prices. Gold produced a small gain over this period, while spread trading of copper produced a sizable gain. Meanwhile, a sharp swing in the price of zinc in the wake mine closures in Australia and Ireland led to a loss. Persistently strong supplies and crop outlooks led to lower sugar and coffee prices and, hence, profits on short positions. Reduced supply from Ghana underpinned cocoa’s price gains and, as a result, a position in cocoa was profitable. Positions in rubber were also profitable. Trading of crude palm oil and cotton futures was unprofitable, while spread trading of cotton, sugar, coffee and cocoa added to profits. Grain prices, which had been falling rather persistently, rose somewhat late in the period as heavy rains in the U.S. threatened to delay harvests of some crops and planting of others. Consequently, losses on short corn and wheat positions slightly outweighed the gains from long soybean, soybean meal and rapeseed trades. Spread trading of wheat, soybeans and soy meal were quite profitable. Finally, a short hog trade and spread trading of livestock, especially live cattle, were profitable, and well outdistanced the fractional loss from outright trading of live cattle. Fixed Income Strategy The Fund invests most of its remaining assets in a Fixed Income Strategy comprised of short to intermediate term investment grade corporate and government agency securities. Nuveen is the sub-adviser for this strategy – a shorter duration, high quality portfolio. The fixed income component of the Long/Short Commodities Fund portfolio is managed against the Barclay’s 1-5 Year Government/Credit Index. Returns for this portion of the portfolio were 0.48% compared to 0.94% for the benchmark during the reporting period. Given our strong bias to be defensive on duration and to maintain a large liquidity buffer in the portfolio, our duration was managed between 1.10 and 1.50 years during 2015, compared to about 2.7 years for the benchmark. This defensive duration strategy accounted for most of the underperformance versus the benchmark this year. Sector-wise, the portfolio has been positioned with a bias for liquidity, with roughly a 40% allocation to short duration government securities and with roughly 15-20% each in investment grade corporate bonds, asset backed securities, and commercial mortgage securities. While the focus on liquidity served the Fund well during the reporting period, the liquidity profile of the portfolio curtailed income generation. LoCorr Multi-Strategy Fund The LoCorr Multi-Strategy Fund (the “Multi-Strategy Fund” or the “Fund”) commenced operations in early April 2015. The Fund’s objective is capital appreciation and it invests in securities that are expected to produce a competitive level of current income. The Fund was launched in part due to demand for a Fund that would include a variety of our alternative investment strategies into one investment. Currently, the Fund invests in the following strategies: Income Strategy, Long/Short Equity Strategy, Managed Futures Strategy and Commodities Strategy. Due to the recent launch of the Fund the following commentary focuses on the second quarter of 2015. For the period April 6, 2015 (inception date of Fund) to June 30, 2015, the Fund’s cumulative Class I shares declined 7.91%. Income Strategy The Fund’s Income Strategy, sub-advised by TFMS in a similar strategy as used in Spectrum Income Fund, struggled in the second quarter, with a cumulative total return of -6.20% since the Fund’s inception. Please refer to the commentary above in the Spectrum Income Fund’s Income Strategy to learn more about current portfolio positioning and market outlook. Long/Short Equity Strategy The Fund’s Long/Short Equity Strategy, sub-advised by Billings in a similar strategy as used in Long/Short Equity Fund, produced a cumulative since inception total return of +4.00%. Please refer to Billings’ commentary above in the Long/Short Equity Fund to learn more about current portfolio positioning and market outlook. Shareholder Letter|7 Managed Futures Strategy The Fund’s Managed Futures Strategy is managed by Graham in a similar strategy as used in Market Trend Fund. The second quarter was characterized by increased market volatility that underscored the vulnerability of global markets to headline risk. The escalation of the Greek debt crisis and meltdown in Chinese equities raised questions as to the U.S. Federal Reserve’s ability to increase interest rates in the near-term in light of the global backdrop. As a result, bond and equity prices were volatile while the U.S. dollar was mixed versus its major counterparts. The greenback advanced more than 10% versus the New Zealand dollar and 2% versus the Japanese yen, while the major European currencies strengthened versus the U.S. dollar. A number of commodity markets saw significant price moves during the quarter, with wheat rallying more than 20% and crude oil advancing by 25%. The Fund’s Managed Futures Strategy recorded a net loss during the second quarter. Losses resulted from positions in fixed income, particularly on the long end of the yield curve in the U.S., Europe and Australia as bond prices fell during the period. Losses also resulted from positions in commodities, most notably in grains as wheat, corn and soybean prices rallied on the back of excessive rain in the Midwestern U.S. In metals, the Fund recorded losses from positions in copper and silver. The Fund posted profits from long positions in Asian equity indices, particularly the Hang Seng, with smaller gains in the Nikkei and TOPIX. Additional gains resulted from positions in the Japanese yen, euro, New Zealand dollar, and Mexican peso versus the U.S. dollar. Commodities Strategy The Fund’s Commodities Strategy is managed by Millburn in a similar strategy as used in Long/Short Commodities Fund. The commodity portfolio was profitable during the period as gains from outright trading of metals and broad-based spread trading profits outdistanced sizable losses from outright energy trading. Outright trading of soft and agricultural commodities was fractionally profitable as well. Energy prices moved higher in April amid signs of a growth improvement in Europe and a weakening dollar. Consequently, short positions were scaled back as crude oil, heating oil, London gas oil and natural gas generated losses. Energy spread trading, especially of WTI crude, was profitable, as was a long position in Tokyo gasoline. Short positions in aluminum, copper, palladium, platinum and silver were profitable, particularly in May and June, as China’s slowdown and equity turmoil led to reduced demand and some increased supplies on world markets. Increased palladium and platinum production from South Africa also weighed on prices. Spread trading of copper produced a small gain. Meanwhile, a sharp swing in the price of zinc in the wake of mine closures in Australia and Ireland led to a loss on a long position. Trading of gold was also unprofitable. Grain prices, which have been falling rather persistently, rose somewhat late in the period as heavy rains in the U.S. threatened to delay harvests of some crops and planting of others. Consequently, losses on short corn and wheat positions substantially reduced the gains from long soybean, soybean meal and rapeseed trades. Spread trading of soybeans and soy meal were quite profitable. The gains from long cocoa positions and a short Arabica coffee trade slightly outweighed the losses on a short sugar position and trading of crude palm oil. Reduced supply from Ghana underpinned cocoa’s price gains. Spread trading of cotton, sugar and coffee added to profits. Finally, outright and spread trading of livestock was profitable. LoCorr Market Trend Fund The LoCorr Market Trend Fund (the “Market Trend Fund” or the “Fund”) was created to provide investors with access to a trend following futures strategy with one of the world’s most prominent managers in this space—Graham Capital Management. Graham was founded in 1994 and manages about $9.9 billion in assets. The Fund seeks capital appreciation as its primary investment objective with managing volatility as a secondary objective. The Market Trend Fund attempts to achieve its objective by investing in two main strategies – a Market Trend Strategy and a Fixed Income Strategy. During this six month period, the Fund posted strong gains, up 8.73% for the Class I shares. Market Trend Strategy Graham serves as sub-adviser of the Fund’s primary investment strategy. The Market Trend Strategy is managed similarly to Graham’s Tactical Trend program, a systematic trend strategy that commenced trading in 2006. The first half of 2015 was characterized by an ongoing focus on central bank policy and an increasingly clouded macroeconomic environment. While the U.S. economy showed overall signs of improvement (despite a poor, weather impacted Q1), concerns mounted in Q2 over Greece and the Chinese economy and stock market. In currencies, despite reversals during the period, the U.S. dollar advanced on balance versus the majority of its global counterparts during the first half. The euro remained under pressure and reached multi-year lows in Q1 versus the greenback following the European Central Bank stimulus measures and amidst the escalating debt crisis in Greece. Meanwhile, commodity currencies including the New Zealand, Australian and Canadian dollars were impacted by China fears and slowing domestic economy, and declined between 6% and 15%. Meanwhile, the Japanese yen declined by a more modest 2% versus the U.S. dollar. 8|Shareholder Letter U.S. equities fluctuated during the period with the S&P 500 Total Return Index (“S&P 500”) finishing the half virtually flat while the NASDAQ advanced more than 5% on support for tech stocks. Notwithstanding a massive price reversal in Chinese equities late in the second quarter, Asian equities advanced on balance with the Nikkei reaching multi-year highs. Likewise, larger-than-expected stimulus measures in Europe pushed benchmark indices higher. In fixed income, bond prices were volatile and sold off in the second quarter. In commodities, volatility persisted throughout the first half. Wheat prices experienced sharp swings and experienced gains on balance after rallying nearly 30% during the month of June. Gold prices dropped as inflation fears abated and the dollar rallied, while crude oil reversed its dramatic decline from 2014, advancing nearly 12% during the period. As mentioned, the Fund posted strong gains during the period, but it is also important to note that the Fund held onto most year-to-date profits during a volatile second quarter that led to losses for many peers. In currencies, the Fund benefitted from a long bias in the U.S. dollar as the greenback advanced versus its major counterparts, primarily the euro and New Zealand, Canadian and Australian dollars. Additional profits resulted from long positions in global equities, particularly in Asian and European benchmark indices as equity markets rallied. The strategy recorded gains in fixed income, most notably from U.K. and European bonds as well as U.S. short rates. In a volatile commodity market, losses were experienced from positions in grains, metals, and crude oil amidst sharp price reversals during the period. Fixed Income Strategy The Fund invests most of its remaining assets in a Fixed Income Strategy comprised of primarily government securities and very highly rated corporate fixed income of shorter durations. Nuveen is the sub-adviser for this strategy – a shorter duration, high quality portfolio. The fixed income portion of LoCorr Market Trend is a very short duration portfolio of the highest credit quality and is managed against the Barclay’s 1-3 Year Government Bond Index. Returns for the fixed income portion of the portfolio were 0.40% versus 0.69% for the benchmark for the six month period ended June 30, 2015. Given our view for a mid-year Fed tightening, we began 2015 managing the portfolio with a duration of about 1.15 vs. 1.90 for the benchmark. As our policy views evolved towards less tightening in 2015, we found opportunities to move the duration out to about 1.50 years, which is roughly where portfolio duration was as of June 30. The portfolio’s defensive interest rate strategy accounted for the underperformance relative to the benchmark during the reporting period. The Fund maintained about 28% of fixed income assets in high quality securities such as ABS, corporates, and covered bonds; this helped performance modestly as each of these sectors posted better returns than Treasuries during the time period. LoCorr Long/Short Equity Fund The LoCorr Long/Short Equity Fund (the “Long/Short Equity Fund” or the “Fund”) seeks long-term capital appreciation with reduced volatility compared to traditional broad-based equity market indices as a secondary objective. Consistent with the “low correlation” our LoCorr Fund family seeks, long/short equity funds have the ability to provide positive returns when equity markets are rising, yet they can provide downside protection when equity prices are declining. The Fund currently uses two sub-advisers—Billings Capital Management (“Billings”) and Millennium Asset Management (“Millennium”). Billings’ strategy is based on a value-oriented, fundamental, bottom-up long/short equity approach. They seek to maximize absolute returns, exceeding the S&P 500 index over the long term. Relative value drives the selection process for both long and short positions. The Fund invests with Billings based on a strategy they have managed since 2008 with their current firm and for many years prior to that at a different firm. With a focus on mid to large cap stocks, this strategy is expected to provide further diversification in the Fund. Millennium focuses on small and micro-cap stocks as the core long holdings. Millennium will also look to short individual stocks and hold bear Exchange Traded Funds (“ETFs”) to seek to mitigate volatility and to profit when prices decline. Millennium was founded in 1999 and the Fund invests based on a strategy of theirs that commenced trading in 2000. Overall, the Fund’s Class I shares gained 7.73% in the first six months of 2015. BILLINGS Half way through 2015 U.S. equity markets, specifically the S&P 500, appears to be range bound, with one half of the months positive and one half negative, netting out to a modest 1.23% gain year-to-date. After three consecutive years of double digit positive returns, it appears this may be the year that upsets that trend. Domestic economic data has painted a mixed picture with positive signs in new home sales and construction, and modestly improving employment numbers. On the flip side, consumer spending hasn’t increased as quickly as anticipated and manufacturing data and business investment were both weaker than expected. Add to that several headline scares around Fed policy, Greece, slower growth in China, an oil prices shock and a strengthening dollar. Clearly a lot of uncertainty, and uncertainty in itself is the likely cause for market gyrations. The bond market has also taken a pause and is nearly flat year-to-date. Shareholder Letter|9 Somewhat like 2014, breadth of returns remains wide. So far in 2015, many developed non-U.S. markets and emerging markets are outperforming the S&P 500. Within the U.S., mid and small caps lead the charge relative to larger cap indices like the Dow Jones and the S&P 500. Despite having our largest exposure to the financial sector, which has been nearly flat on the year, the majority of the stocks in our portfolio performed well and have been rewarded with price movements to match. Financial holdings have been the largest contributor of our +14.5% total return so far this year. During the period, there was a slight reduction in net long exposure. Our market cap exposure has decreased in the large and small cap space and increased in mid caps. This is a result of the opportunities we have found this year through our fundamental bottom-up analysis and not a result of a macro or tactical view. Intuitively this makes sense: as markets enter the range of fair value (which is where we believe we are today) opportunities should be more available in underfollowed or misunderstood businesses which are more common in mid and small cap companies. Our perspective is that U.S. markets are in the range of fair value and investors should have expectations in line with that. Markets should be in this range more often than not with massive under or over valuations occurring far less frequently. We maintain our sanguine view on U.S. equity markets (and the economy for that matter) into the foreseeable future. There are many positives factors which lead us to believe that markets can maintain their natural tailwind but with long term return expectations slightly below their historical results. Our objective is to provide attractive risk-adjusted returns and to outperform the broader index. We believe that even in fairly valued markets we can achieve our goal through a concentrated portfolio of companies with proven business models that create competitive advantages and enter a position at an attractive price relative to intrinsic value. Granted, in fairly valued markets it is harder to find business that meets quantitative and qualitative dynamics we demand in conjunction with attractive pricing. But, by maintaining a concentrated portfolio with 3-5 year outlooks, we are left with an investment team that can dedicate the time and effort to a rigorous research process. We acknowledge that there will be short term spats of volatility along the way, but it is in those moments that we are afforded a unique opportunity to invest at more attractive prices than previously offered. To be successful, our strategy requires dedication to, and a combination of, continual research, continual monitoring and patience. MILLENNIUM The broader equity market indexes have been relatively flat during the first half of 2015, driven by a slowly expanding U.S. economy and concerns over the impact of slowing economic growth outside the U.S The European Union continues to struggle with anemic growth and the potential exit of Greece from the EU. Growth in China has slowed down and there are concerns as to when it will improve. The U.S. economy is leading the world in economic growth. Small cap companies, which in aggregate serve a more domestic market compared to large cap names, have received increased investor attention in the first half of 2015 compared to larger cap companies. Although small cap indexes have outperformed the broader equity market in the first half of 2015, they have also been more volatile. Corrective market pressures during the period were more severe for the small cap companies. In Q1 2015, the Russell 2000 was up 4.32%, while the S&P 500 was up 0.95%. The Millennium portfolio corrected more than the small cap indexes in Q1 2015, and was -2.26% in Q1 2015. During Q2 2015, the Millennium portfolio rebounded strongly, with a 7.58% return compared to 0.42% for the Russell 2000 and 0.28% for the S&P 500. For the first half of 2015 performance, the Millennium portfolio was +5.14% compared to +4.75% for the Russell 2000 and +1.23% for the S&P 500. LoCorr Spectrum Income Fund The LoCorr Spectrum Income Fund (the “Spectrum Income Fund” or the “Fund”) launched in 2014 with the objective of current income with capital appreciation as a secondary objective. The Fund is designed to fit within the “low correlation” of the LoCorr Fund family by seeking to provide relatively high levels of income with low correlation to the bond market. The Fund uses two strategies to attempt to achieve its objective – an Income Strategy and a Loan Investment Strategy. The Fund’s sub-adviser of the Income Strategy is Trust and Fiduciary Management Services (“TFMS”). TFMS invests in pass-through securities to seek high current income, much of which the Fund distributes monthly to investors. Overall, the Fund’s Class I shares were up 2.45% during the six months ended June 30, 2015. 10|Shareholder Letter Income Strategy At mid-year an economic and investing perspective may be needed. The U.S. economy grew over 3% a year in the two decades from 1986 to 2006. The average growth rate over the past eight years has been just 1.2% annually. This year’s GDP growth rate started below this average, but is expected to improve in the second half due to lower gasoline prices, catch-up capital spending by corporations, better employment numbers, and a moderate uptick in the housing market. The investment world has, in addition, been affected by an unusual dose of geopolitics and international market dynamics. Both the Greece/Euro situation and the massive correction of Chinese equities with Beijing’s recent intervention in market activities have brought into question the level of international economic expansion. Frequent headlines about Federal Reserve policy and interest rate forecasts influence market behavior. The S&P 500 index including dividends is up 1.23% through mid-year with the Dow Jones Industrials at nearly breakeven level while the NASDAQ is up around 5%. European indexes have been up in the high single digit range because of a long waited return to positive economic growth after years of recessionary conditions. On the Fed front, rates have been very low for more than six years and evidence suggests that the Central Bank will raise rates in a deliberate and gradual manner and monitor the impact on the economy as we approach year-end. Keep in mind that the length of the current interest rate policy has produced real economic distortions that usually are not healthy for long-term growth. Because of strong headwind factors, Real Estate Investment Trusts (“REITs”) and Master Limited Partnerships (“MLPs”) have been under market pressure. We believe that fundamentals remain positive in these sectors at these price levels, and distributions remain strongly covered with several potential increases as 2015 progresses. We continue to fine tune our Agency Mortgage Backed Securities selections to emphasize shorter-term maturities and less leveraged portfolios. Commercial Mortgage REIT selections continue to perform well within their fundamental business models. We may see value producing assets in the commercial equity REITs spun out to shareholders by year-end. Business Development Corporations (“BDCs”) have now shown stabilization and a moderate upward trend after a period of correction primarily based on energy sector worries. Not reflecting good fundamentals in other areas, these worries brought the group to trade below book value for a time. These valuations have prompted a strong and meaningful amount of insider buying which has validated our confidence in the high income producing fundamentals. Refiners, shippers, and select special situations remain strong. Asset classes that are sensitive to interest rates and commodities were impacted negatively in the first half of 2015, especially the second quarter of the year. As always, factors both real and sentiment-related were evident. Inflation as measured by the Consumer Price Index (“CPI”) is still benign. The Federal Reserve’s target of 2% inflation rate may be reached sometime in the future, possibly 2016-2017. The Bloomberg Commodities Index recently dropped to a 13-year low, lower than after the banking meltdown of 2008 and the Eurozone crisis of 2012. From oil to copper to sugar, iron ore to palladium, almost nothing has escaped price weakness in this year’s worst performing asset class. Weak international economies, especially China, share the blame but there are global supply factors causing weakness too. This has exacerbated commodity price erosion and contributed greatly to negative market sentiment. Natural gas has been the rare exception as its price has remained in a tight range because of worldwide demand and domestic electric power switching from traditional coal generation to gas-fired plants. We are closely monitoring opportunities to find bargains in this area as the correction unfolds. With regard to interest rates, we fully expect the Fed to increase rates at some time this year and we believe that the general level of interest rates will reflect the beginning of a Federal Reserve’s normalization process rather than a major tightening to slow down inflationary rates and credit expansion in the broader U.S. economy. Consumers are continuing to deleverage their household balance sheets by paying down debt more regularly than they have in more than a decade. Home foreclosures are also at a 10-year low. This coupled with cautious underwriting of loans and stricter banking and lending regulation have improved credit conditions and directly moderated the demand for money. Strong cash flow from pass-through entities and regular C corporations have taken lessened corporate demands for capital. With this backdrop, the Fed can now begin the process of adjusting its balance sheet. As this plays out, yield competition from fixed income products for income investors may be muted going forward. The LoCorr Spectrum Income Fund Class I shares for the six months ended June 30, 2015 was up 2.45%, giving up more than half of its first quarter gain as the result of the investment headwinds and concerns discussed above. The yields of the portfolio holdings have been steady. Loan Investment Strategy The Loan Investment Strategy is designed to invest in secured real estate loans that provide the Fund with the potential to enhance yield, reduce volatility and provide the portfolio benefits of lower correlation to stocks and bonds. The Fund’s Loan Investment Strategy is based on its investment in a pool of secured real estate loans managed and administered by Terra Capital Partners (“Terra”), which was founded in 2002. During the period, this investment has generated a steady source of high income and helped dampen the Fund’s volatility while producing positive returns. Thank you for investing in LoCorr Funds. Shareholder Letter|11 It is not possible to invest directly into an index. Correlation measures how much the returns of two investments move together over time. Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Market cap refers to the size of companies held based on the value of all outstanding shares. Basis Points (bps) - A unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed-income security. Book Value (BV) - the net asset value of a company, calculated by subtracting total liabilities from total assets. S&P 500 Total Return Index is a capitalization weighted unmanaged benchmark index that includes the stocks of 500 large capitalization companies in major industries. This total return index includes net dividends and is calculated by adding an indexed dividend return to the index price change for a given period. Russell 2000 Index measures the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000 serves as a benchmark for small-cap stocks in the United States. Barclays Capital 1-5 Year Government/Credit Index is an unmanaged index considered representative of performance of short-term U.S. corporate bonds and U.S. government bonds with maturities from one to five years. NASDAQ is a computerized system that facilitates trading and provides price quotations on more than 5,000 of the more actively traded over the counter stocks. Nikkei Index is a stock market index for the Tokyo Stock Exchange (TSE). It is a price-weighted index, and the components are reviewed once a year. Currently, the Nikkei is the most widely quoted average of Japanese equities, similar to the Dow Jones Industrial Average. Barclays 1-3 Year Government Bond Index is a broad measure of the performance of short-term government bonds. Please note an investor cannot invest directly in an index. Dow Jones Industrial Average (DJIA) is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the Nasdaq. Consumer Price Index measures the variation in prices paid by typical consumers for retail goods and other items. The opinions expressed in the letter are those of the Fund manager, are subject to change, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. Mutual fund investing involves risk. Principal loss is possible. The LoCorr Managed Futures Strategy Fund is a diversified fund. The LoCorr Long/ Short Commodities Strategy Fund, the LoCorr Multi-Strategy Fund, the LoCorr Market Trend Fund, the LoCorr Long/Short Equity Fund and the LoCorr Spectrum Income Fund are each non-diversified funds, meaning they may invest their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than a diversified fund. The Funds invest in foreign investments and foreign currencies which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investing in commodities may subject the Funds to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Funds may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Diversification does not assure a profit nor protect against loss in a declining market. Past performance is not a guarantee of future results. Derivative contracts ordinarily have leverage inherent in their terms which can magnify a Fund’s potential for gains or losses through increased long and short position exposure. A Fund may access derivatives via a swap agreement. A risk of a swap agreement is the risk that the counterparty to the agreement will default on its obligation to pay the Fund. A Fund will incur a loss as a result of a short position if the price of the short position instrument increases in value between the date of the short position sale and the date on which an offsetting position is purchased. Investments in small - and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility. Investments in lower rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. ETF investments are subject to investment advisory and other expenses, which will be indirectly paid by the Fund. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in ETFs and may be higher than other mutual funds that invest directly in stocks and bonds. ETFs are subject to specific risks, depending on the nature of the ETF. A Fund’s portfolio will be significantly impacted by the performance of the real estate market generally, and a Fund may be exposed to greater risk and experience higher volatility than would a more economically diversified portfolio. Property values may fall due to increasing vacancies or declining rents resulting from economic, legal, cultural, or technological developments. Investments in Limited Partnerships (including master limited partnerships) involve risks different from those of investing in common stock including risks related to limited control and limited rights to vote on matters affecting the Limited Partnership, risks related to potential conflicts of interest between the Limited Partnership and the Limited Partnership’s general partner, cash flow risks, dilution risks and risks related to the general partner’s limited call right. Underlying Funds are subject to management and other expenses, which will be indirectly paid by a Fund. The LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund, LoCorr Multi-Strategy Fund, LoCorr Market Trend Fund, LoCorr Long/ Short Equity Fund, and the LoCorr Spectrum Income Fund are distributed by Quasar Distributors, LLC. 12|Fund Performance LoCorr Managed Futures Strategy Fund Rate of Return — For the period ended June 30, 2015 (Unaudited) Inception Date 6 Month 1 Year Average Annual Since Inception LoCorr Managed Futures Strategy Fund - Class A (without maximum load) 3/22/11 -1.88% 2.93% -1.47% LoCorr Managed Futures Strategy Fund - Class A (with maximum load) 3/22/11 -7.53% -3.03% -2.83% LoCorr Managed Futures Strategy Fund - Class C 3/24/11 -3.15% 1.30% -2.20% LoCorr Managed Futures Strategy Fund - Class I 3/24/11 -1.63% 3.27% -1.22% S&P 500 Total Return Index 1.23% 7.42% 13.63%1 Barclays CTA Index -0.38% 6.54% 0.30%2 $100,000 investment in the LoCorr Managed Futures Strategy Fund – Class I For the period ended June 30, 2015 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days.Performance data does not reflect the redemption fee.If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2015 prospectus, the Fund’s annual operating expense ratio is 2.62%, 3.37% and 2.37% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclays CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Since inception return as of March 24, 2011. 2 Since inception return as of March 31, 2011. LoCorr Long/Short Commodities Strategy Fund Rate of Return — For the period ended June 30, 2015 (Unaudited) Inception Date 6 Month 1 Year Average Annual Since Inception1 LoCorr Long/Short Commodities Strategy Fund - Class A (without maximum load) 1/1/12 4.45% 15.32% -0.64% LoCorr Long/Short Commodities Strategy Fund - Class A (with maximum load) 1/1/12 -1.55% 8.66% -2.30% LoCorr Long/Short Commodities Strategy Fund - Class C 1/1/12 2.95% 13.13% -1.50% LoCorr Long/Short Commodities Strategy Fund - Class I 1/1/12 4.54% 15.46% -0.43% S&P 500 Total Return Index 1.23% 7.42% 17.66% Morningstar Long/Short Commodity Index 0.56% -2.88% -3.38% $100,000 investment in the LoCorr Long/Short Commodities Strategy Fund – Class I For the period ended June 30, 2015 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days.Performance data does not reflect the redemption fee.If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2015 prospectus, the Fund’s annual operating expense ratio, before fee waivers is 3.53%, 4.28% and 3.28% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Morningstar Long/Short Commodity Index is a fully collateralized commodity futures index that uses the momentum rule to determine if each commodity is held long, short, or flat. One cannot invest directly in an index. 1 Since inception returns as of January 1, 2012. Fund Performance|13 LoCorr Multi-Strategy Fund Rate of Return — For the period ended June 30, 2015 (Unaudited) Inception Date 1 Month Since Inception1 LoCorr Multi-Strategy Fund - Class A (without maximum load) 4/6/15 -4.34% -7.95% LoCorr Multi-Strategy Fund - Class A (with maximum load) 4/6/15 -9.88% -13.24% LoCorr Multi-Strategy Fund - Class C 4/6/15 -5.37% -9.09% LoCorr Multi-Strategy Fund - Class I 4/6/15 -4.32% -7.91% S&P 500 Total Return Index -1.94% -0.35% Morningstar Multialternative Category -1.64% -1.64% $100,000 investment in the LoCorr Multi-Strategy Fund - Class I For the period ended June 30, 2015 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2015 prospectus, the Fund’s annual operating expense ratio, before fee waivers is 3.14%, 3.89% and 2.89% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries.The funds in the Morningstar Multialternative Category use a combination of alternative strategies. Funds in this category have a majority of their assets exposed to alternative strategies and include both funds with static allocations to alternative strategies and funds tactically allocating among alternative strategies and asset classes. One cannot invest directly in an index. 1 Cumulative total return since inception as of April 6, 2015. LoCorr Market Trend Fund Rate of Return — For the period ended June 30, 2015 (Unaudited) Inception Date 6 Month 1 Year Average Annual Since Inception1 LoCorr Market Trend Fund - Class A (without maximum load) 7/1/14 8.57% 28.91% 28.91% LoCorr Market Trend Fund - Class A (with maximum load) 7/1/14 2.31% 21.50% 21.50% LoCorr Market Trend Fund - Class C 7/1/14 7.15% 26.93% 26.93% LoCorr Market Trend Fund - Class I 7/1/14 8.73% 29.26% 29.26% S&P 500 Total Return Index 1.23% 7.42% 7.42% Barclays CTA Index -0.38% 6.54% 6.54% $100,000 investment in the LoCorr Market Trend Fund - Class I For the period ended June 30, 2015 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2015 prospectus, the Fund’s annual operating expense ratio, before fee waivers is 3.70%, 4.45% and 3.45% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclays CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Since inception return as of July 1, 2014. 14|Fund Performance LoCorr Long/Short Equity Fund Rate of Return — For the period ended June 30, 2015 (Unaudited) Inception Date 6 Month 1 Year Average Annual Since Inception1 LoCorr Long/Short Equity Fund - Class A (without maximum load) 5/10/13 7.66% -1.92% 2.68% LoCorr Long/Short Equity Fund - Class A (with maximum load) 5/10/13 1.44% -7.57% -0.12% LoCorr Long/Short Equity Fund - Class C 5/10/13 6.14% -3.75% 1.86% LoCorr Long/Short Equity Fund - Class I 5/10/13 7.73% -1.73% 2.91% S&P 500 Total Return Index 1.23% 7.42% 13.85% Russell 2000 Total Return Index 4.75% 6.49% 13.98% $100,000 investment in the LoCorr Long/Short Equity Fund - Class I For the period ended June 30, 2015 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2015 prospectus, the Fund’s annual operating expense ratio before fee waivers is 3.61%, 4.36% and 3.36% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Russell 2000 Total Return Index measures the performance of the small-cap segment of the U.S. equity universe. One cannot invest directly in an index. 1 Since inception returns as of May 10, 2013. LoCorr Spectrum Income Fund Rate of Return — For the period ended June 30, 2015 (Unaudited) Inception Date 6 Month 1 Year Average Annual Since Inception1 LoCorr Spectrum Income Fund - Class A (without maximum load) 1/1/14 2.31% -9.92% -2.19% LoCorr Spectrum Income Fund - Class A (with maximum load) 1/1/14 -3.60% -15.10% -5.99% LoCorr Spectrum Income Fund - Class C 1/1/14 1.03% -11.38% -2.89% LoCorr Spectrum Income Fund - Class I 1/1/14 2.45% -9.68% -1.95% S&P 500 Total Return Index 1.23% 7.42% 9.85% Morningstar Moderate Allocation EW 0.75% 2.20% 5.07% Barclays Aggregate Bond Index -0.10% 1.86% 3.88% $100,000 investment in the LoCorr Spectrum Income Fund - Class I For the period ended June 30, 2015 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 2.00% redemption fee on shares held for less than 60 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2015 prospectus, the Fund’s annual operating expense ratio, before fee waivers is 3.37%, 4.12% and 3.12% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclays Aggregate Bond Index is a long term, market capitalization-weighted index used to represent investment grade bonds being traded in the United States. The Morningstar Moderate Allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds and cash. Equal weighting (EW) gives each fund in the data set the same weight, regardless of assets. One cannot invest directly in an index. 1 Since inception returns as of January 1, 2014. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments|15 LoCorr Managed Futures Strategy Fund Composition of Consolidated Investment Portfolio1 June 30, 2015 (Unaudited) 1 As a percentage of total investments. Consolidated Schedule of Investments June 30, 2015 (Unaudited) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES: 22.59% 321 Henderson Receivables I LLC, 2004-A A1 (Acquired 02/08/2013, Cost, $385,002) (a)(c) 09/15/2045 % $ $ 321 Henderson Receivables II LLC, 2006-1 (Acquired 03/30/2015, Cost, $2,873,630) (a)(c) 03/15/2041 % Ally Auto Receivables Trust Series 2013-2 A3 01/16/2018 % Series 2013-1 A4 02/15/2018 % American Express Credit Account Master Trust, 2012-2 A 03/15/2018 % American Homes 4 Rent 2014-SFR1 A (Acquired 05/13/2014 and 10/08/2014, Cost, $3,755,614) (a)(c) 06/17/2031 % AmeriCredit Automobile Receivables Trust, 2014-2 A2A 10/10/2017 % Atlantic City Electric Transition Funding LLC Series 2002-1 A3 07/20/2017 % Series 2003-1 A3 10/20/2020 % BA Credit Card Trust, 2014-A3 A (c) 01/15/2020 % Bank of The West Auto Trust, 2014-1 A2 (Acquired 11/05/2014, Cost, $3,215,671) (a) 07/17/2017 % Cabela’s Master Credit Card Trust Series 2010-2A A2 (Acquired 12/27/2012, 02/08/2013 and 05/07/2015, Cost, $2,777,668) (a)(c) 09/15/2018 % Series 2012-1A A1 (Acquired 05/08/2012, 07/23/2012 and 05/06/2015, Cost, $3,616,103) (a) 02/18/2020 % California Republic Auto Receivables Trust Series 2012-1 A (Acquired 12/03/2014, Cost, $201,301) (a) 08/15/2017 % Series Trust 2013-2 A2 03/15/2019 % Series Trust 2015-1 A3 04/15/2019 % Capital Auto Receivables Asset Trust 2013-1 A4 01/22/2018 % Capital One Multi-Asset Execution Trust Series 2006-A11 (c) 06/15/2019 % Series 2007-A2 (c) 12/16/2019 % Carfinance Capital Auto Trust 2013-1 A (Acquired 05/21/2013, Cost, $24,997) (a) 07/17/2017 % CenterPoint Energy Restoration Bond Co. LLC, 2009-1 A2 (Acquired 08/25/2011, 05/10/2013, 05/15/2013, 04/07/2015 and 06/11/2015, Cost, $3,468,442) (a) 08/15/2019 % CenterPoint Energy Transition Bond Co. IV LLC, 2012-1A1 04/15/2018 % Chase Issuance Trust Series 2007-A2 A (c) 04/15/2019 % Series 2013-A3 A3 (c) 04/15/2020 % The accompanying notes are an integral part of these consolidated financial statements. 16|LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES (continued) Citibank Credit Card Issuance Trust Series 2013-A12 (c) 11/07/2018 % $ $ Series 2007-A8 09/20/2019 % Colony American Homes Series 2014-1A A (Acquired 04/02/2014 and 12/02/2014, Cost, $3,139,642) (a)(c) 05/17/2031 % Series 2015-1 C C (Acquired 05/27/2015, Cost, $1,940,000) (a)(c) 07/19/2032 % Consumers 2014 Securitization Funding LLC, 2014-A A1 11/01/2020 % Discover Card Execution Note Trust, 2013-A1 (c) 08/17/2020 % Dryrock Issuance Trust, 2012-2 A 08/15/2018 % Entergy Arkansas Restoration Funding LLC, 2010-A A1 08/01/2021 % Entergy Gulf States Reconstruction Funding 1 LLC, 2007-A A2 10/01/2018 % Fifth Third Auto Trust Series 2014-3 A2B (c) 05/15/2017 % Series 2013-A B 04/15/2019 % Ford Credit Auto Owner Trust, 2013-B A3 10/15/2017 % HLSS Servicer Advance Receivables Backed Notes Series 2013-T1 A2 (Acquired 03/05/2015, Cost, $149,250) (a) 01/16/2046 % Series 2013-T1 D2 (Acquired 01/16/2013 and 06/30/2015, Cost, $3,560,878) (a) 01/16/2046 % Series 2013-T5 FLT (Acquired 06/01/2015, Cost, $2,004,338) (a) 08/15/2046 % Series 2013-T7 A7 (Acquired 03/28/2014, 03/05/2015 and 05/12/2015, Cost, $879,287) (a) 11/15/2046 % Honda Auto Receivables Owner Trust, 2012-4 A4 12/18/2018 % Huntington Auto Trust, 2015-1 09/16/2019 % Hyundai Auto Receivables Trust, 2012-C A3 04/17/2017 % Invitation Homes 2013-SFR1 Trust, A (Acquired 11/05/2013 and 10/24/2014, Cost, $4,141,145) (a)(c) 12/17/2030 % Invitation Homes 2014-SFR2 Trust, A (Acquired 08/04/2014 and 05/06/2015, Cost, $3,800,000) (a)(c) 09/18/2031 % John Deere Owner Trust, 2015-A A3 06/17/2019 % Ohio Phase-In-Recovery Funding LLC, 2013-1 A1 07/01/2018 % Santander Drive Auto Receivables Trust Series 2014-2 A2A 07/17/2017 % Series 2014-3 A3 07/16/2018 % Series 2015-3 09/17/2018 % SMART Trust/Australia, 2012-2USA A3B (Acquired 02/08/2013, Cost, $196,215) (a)(b)(c) 10/14/2016 % SWAY Residential Trust, 2014-1 A (Acquired 12/04/2014, Cost, $3,501,699) (a)(c) 01/20/2032 % TCF Auto Receivables Owner Trust Series 2014-1A A2 (Acquired 02/26/2015, Cost, $1,275,417) (a) 05/15/2017 % Series 2015-1A A2 (Acquired 06/03/2015, Cost, $2,999,827) (a) 08/15/2018 % United States Small Business Administration, 2008-10B 1 09/10/2018 % TOTAL ASSET BACKED SECURITIES (Cost $118,933,696) CORPORATE BONDS: 29.08% Administrative and Support and Waste Management and Remediation Services: 0.80% Glencore Finance (Canada) Ltd. (Acquired 02/14/2012 and 03/12/2013, Cost, $1,785,407) (a)(b) 01/15/2017 % Mastercard, Inc. 04/01/2019 % Synchrony Financial 08/15/2017 % Finance and Insurance: 12.22% Aetna Inc. 11/15/2017 % Aflac Inc. 02/15/2017 % American Express Co. 05/22/2018 % Anthem, Inc. 01/15/2018 % Bank of America Corp. 05/01/2018 % Bank of Montreal (Acquired 12/04/2014, Cost, $2,029,909) (a)(b) 01/30/2017 % Barclays Bank PLC (b) 09/22/2016 % Berkshire Hathaway Inc. 08/15/2016 % BNP Paribas (b) 08/20/2018 % Capital One Financial Corp. 09/01/2016 % Charles Schwab Corp./The 03/10/2018 % Citigroup, Inc. 11/21/2017 % Credit Agricole SA (Acquired 10/01/2012, Cost, $1,502,322) (a)(b) 10/01/2017 % Deutsche Bank Aktiengesellschaft (b) 02/13/2019 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued)|17 Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Fifth Third Bancorp 06/01/2018 % $ $ Ford Motor Credit Company LLC 01/17/2017 % General Electric Capital Corp. 04/27/2017 % General Electric Capital Corp. 05/01/2018 % Goldman Sachs Group, Inc./The 04/01/2018 % Heineken N.V. (Acquired 10/02/2012 and 05/06/2015, Cost, $3,002,848) (a)(b) 10/01/2017 % ING Bank N.V. (Acquired 02/29/2012 and 10/23/2012, Cost, $1,513,884) (a)(b) 03/07/2017 % JPMorgan Chase & Co. 01/15/2018 % Keycorp 12/13/2018 % Morgan Stanley (c) 10/18/2016 % Morgan Stanley 12/28/2017 % Nomura Holdings, Inc. (b) 09/13/2016 % Nordea Bank AB (Acquired 02/12/2013, Cost, $1,024,648) (a)(b) 03/20/2017 % Prudential Financial Inc. 06/15/2019 % Rabobank Nederland (b) 01/19/2017 % Realty Income Corp. 01/31/2018 % Toyota Motor Credit Corp. 05/22/2017 % UBS AG (b) 12/20/2017 % UnitedHealth Group Incorporated 12/15/2017 % Voya Financial Inc. 02/15/2018 % Wells Fargo & Co. 01/16/2018 % Health Care and Social Assistance: 0.36% Catholic Health Initiatives 11/01/2017 % Information: 3.29% America Movil, S.A.B. de C.V. (b) 09/08/2016 % AT&T Inc. 03/11/2019 % CA, Inc. 08/15/2018 % CBS Corp. 07/01/2017 % Comcast Corp. 02/15/2018 % DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 % Discovery Communications LLC 08/15/2019 % Oracle Corp. 04/15/2018 % Symantec Corp. 06/15/2017 % Total System Services, Inc. 06/01/2018 % Verizon Communications, Inc. 09/14/2018 % Vodafone Group Plc. (b) 02/19/2018 % Manufacturing: 5.84% Abbvie, Inc. 05/14/2018 % Anheuser-Busch InBev Finance Inc. 01/17/2018 % Apple Inc. (c) 05/05/2017 % Becton, Dickinson and Company 12/15/2017 % Cisco Systems, Inc. 06/15/2018 % Dow Chemical Co./The 05/15/2018 % Eastman Chemical Co. 06/01/2017 % Ecolab Inc. 12/08/2017 % EMC Corp. 06/01/2018 % Hershey Co./The 11/01/2016 % HJ Heinz Co. (Acquired 06/23/2015, Cost, $1,497,000) (a) 07/02/2018 % Johnson Controls, Inc. 11/02/2017 % Lorillard Tobacco Co. 08/21/2017 % Merck & Co Inc. 05/18/2018 % Qualcomm, Inc. 05/18/2018 % Sherwin-Williams Co./The 12/15/2017 % Suncor Energy, Inc. (b) 06/01/2018 % Thermo Fisher Scientific, Inc. 02/01/2017 % Tyco Electronics Group S.A. (b) 12/17/2018 % Zoetis, Inc. 02/01/2018 % The accompanying notes are an integral part of these consolidated financial statements. 18 |LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Mining, Quarrying, and Oil and Gas Extraction: 1.96% Anadarko Petroleum Corp. 09/15/2017 % $ $ BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 % Nabors Industries, Inc. 02/15/2018 % Occidental Petroleum Corp. 02/15/2018 % Phillips 66 05/01/2017 % Rio Tinto Finance (USA) PLC (b) 08/21/2017 % Sinopec Group Overseas Development (2014) Ltd. (Acquired 04/02/2014, Cost, $1,500,000) (a)(b)(c) 04/10/2017 % Teck Resources Ltd. (b) 08/15/2017 % Real Estate and Rental and Leasing: 0.49% Health Care REIT, Inc. 04/01/2019 % Ventas Realty LP / Ventas Capital Corp. 02/15/2018 % Retail Trade: 1.76% Amazon.com, Inc. 11/29/2017 % AutoZone, Inc. 06/15/2016 % BP Capital Markets (b) 09/26/2018 % CVS Health Corp. 12/05/2018 % Macy’s Retail Holdings, Inc. 12/01/2016 % Walgreens Boots Alliance Inc. 11/17/2017 % Transportation and Warehousing: 0.33% Carnival Corp. (b) 12/15/2017 % Spectra Energy Partners, LP 09/25/2018 % Utilities: 0.89% Exelon Generation Co., LLC 10/01/2019 % Sempra Energy 04/01/2017 % Southern Power Co. 06/01/2018 % Wholesale Trade: 1.14% B.A.T. International Finance P.L.C. (Acquired 06/06/2012, Cost, $995,160) (a)(b) 06/07/2017 % Cardinal Health, Inc. 11/15/2019 % McKesson Corporation 03/10/2017 % Samsung Electronics America, Inc. (Acquired 04/18/2013, Cost, $2,016,552) (a) 04/10/2017 % TOTAL CORPORATE BONDS (Cost $152,732,229) FOREIGN GOVERNMENT BONDS: 1.12% European Investment Bank (b) 03/15/2018 % European Investment Bank (b) 08/15/2018 % TOTAL FOREIGN GOVERNMENT BONDS (Cost $5,868,114) MORTGAGE BACKED SECURITIES: 21.56% American Tower Trust I, 2013-1-2 (Acquired 03/06/2013, Cost, $1,830,000) (a) 03/15/2043 % BXHTL Mortgage Trust, 2015-JWRZ (Acquired 06/19/2015, Cost, $1,583,488) (a)(c) 05/15/2029 % CD 2005-CD1 Commercial Mortgage Trust, 2005-CD1 A4 (c) 07/15/2044 % CD 2007-CD5 Mortgage Trust, A4 (c) 11/15/2044 % COMM 2012-CCRE2 Mortgage Trust, 2012-CR2 A1 08/15/2045 % COMM 2012-CCRE4 Mortgage Trust, 2012-CR4 A2 10/17/2045 % Commercial Mortgage Trust, 2007-GG11 A4 12/10/2049 % CSMC Series, 2014-ICE A (Acquired 10/07/2014, Cost, $3,583,455) (a)(c) 04/15/2027 % CSMC Trust Series 2013-6 1A1 (Acquired 07/24/2013, Cost, $2,346,528) (a)(c) 07/25/2028 % Series 2015-2 (Acquired 04/30/2015, Cost, $2,942,551) (a) 02/25/2045 % DBUBS 2011-LC3 Mortgage Trust, A2 08/10/2044 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued)|19 Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES (continued) Fannie Mae-Aces Series 2014-M13 ASQ2 11/25/2017 % $ $ Series 2015-M1 ASQ2 02/25/2018 % Series 2015-M7 ASQ2 04/25/2018 % Series 2013-M13 FA (c) 05/25/2018 % Fannie Mae Connecticut Avenue Securities Series 2014-C02 1M1 (c) 05/25/2024 % Series 2014-C03 1M1 (c) 07/25/2024 % Fannie Mae Pool 02/01/2021 % Fannie Mae Pool 06/01/2021 % Fannie Mae Pool 08/01/2021 % Fannie Mae Pool 09/01/2021 % Fannie Mae Pool 11/01/2021 % Fannie Mae Pool 12/01/2025 % Fannie Mae Pool 09/01/2026 % Fannie Mae Pool (c) 10/01/2033 % FDIC Commercial Mortgage Trust, 2012-C1 A (Acquired 05/10/2012, Cost, $25,359) (a)(c) 05/25/2035 % FDIC Guaranteed Notes Trust Series 2010-S4 A (Acquired 02/24/2012, Cost, $647,260) (a)(c) 12/04/2020 % Series 2010-S1 2A (Acquired 03/01/2012, Cost, $646,640) (a) 04/25/2038 % Series 2010-S1 1A (Acquired 11/18/2011, Cost, $263,887) (a)(c) 02/25/2048 % FHLMC Multifamily Structured Pass Through Certificates Series K501 A1 06/25/2016 % Series K501 A2 11/25/2016 % Series K703 A1 01/25/2018 % Series K709 A1 10/25/2018 % Freddie Mac REMICS Series 3855 HE 02/15/2026 % Series 4181 PF (c) 11/15/2042 % Freddie Mac Structured Agency Credit Risk Debt Notes Series 2013-DN2 M1 (c) 11/25/2023 % Series 2014-DN2 M1 (c) 04/25/2024 % Series 2014-HQ2 M1 (c) 09/25/2024 % FREMF Mortgage Trust Series 2012-KF01 (Acquired 02/02/2015, Cost, $3,052,037) (a)(c) 10/25/2044 % Series 2012-K708 (Acquired 02/03/2015, Cost, $3,395,390) (a)(c) 02/25/2045 % Series 2013-K502 (Acquired 05/06/2015, Cost, $2,915,317) (a)(c) 03/25/2045 % Series 2013-KF02 (Acquired 11/01/2013, Cost, $689,889) (a)(c) 12/25/2045 % GAHR Commercial Mortgage Trust, 2015-NRF AFL1 (Acquired 05/07/2015, Cost, $2,879,129) (a)(c) 12/15/2034 % GS Mortgage Securities Trust Series 2014-GSFL A (Acquired 08/06/2014, Cost, $2,000,000) (a)(c) 07/15/2031 % Series 2010-C2 A1 (Acquired 04/11/2012, Cost, $1,293,015) (a) 12/10/2043 % Series 2011-GC5 A2 08/10/2044 % Series 2007-GG10 A4 (c) 08/10/2045 % JPMBB Commercial Mortgage Securities Trust, 2014-C25 A1 11/18/2047 % JPMorgan Chase Commercial Mortgage Securities Trust Series 2010-C1 A1 (Acquired 12/30/2011, Cost, $52,290) (a) 06/15/2043 % Series 2005-LDP5 A4 (c) 12/15/2044 % Series 2011-C3, A3 (Acquired 04/17/2015, Cost, $2,696,653) (a) 02/16/2046 % Series 2007-CIBC20 A4 (c) 02/12/2051 % NCUA Guaranteed Notes Trust Series 2010-R2 1A (c) 11/06/2017 % Series 2011-R1 1A (c) 01/08/2020 % Series 2011-R2 1A (c) 02/06/2020 % Series 2011-R3 1A (c) 03/11/2020 % Series 2010-R1 1A (c) 10/07/2020 % Series 2010-C1 APT 10/29/2020 % New Residential Mortgage Loan Trust, 2015-1 (Acquired 06/23/2015, Cost, $1,228,943) (a)(c) 05/28/2052 % SBA Tower Trust, 2012-1 (Acquired 06/12/2014 and 09/03/2014, Cost, $1,606,295) (a) 12/15/2042 % Sequoia Mortgage Trust, 2015-3 (Acquired 06/19/2015, Cost, $1,520,476) (a)(c) 07/25/2045 % Silverstone Master Issuer PLC, 2015-1 (Acquired 02/13/2015, Cost, $2,000,000) (a)(b)(c) 01/21/2070 % Springleaf Mortgage Loan Trust Series 2013-3A A (Acquired 10/04/2013, Cost, $1,464,214) (a)(c) 09/25/2057 % Series 2013-1A A (Acquired 04/03/2013, Cost, $1,258,866) (a)(c) 06/25/2058 % Series 2012-3A A (Acquired 10/18/2012, Cost, $359,517) (a)(c) 12/25/2059 % The accompanying notes are an integral part of these consolidated financial statements. 20|LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES (continued) UBS-Citigroup Commercial Mortgage Trust 2011-C1, A2 01/12/2045 % $ $ WIMC Capital Trust, 2012-A A1 (Acquired 06/21/2012, Cost, $415,953) (a) 10/16/2050 % TOTAL MORTGAGE BACKED SECURITIES (Cost $113,750,639) MUNICIPAL BONDS: 1.62% County of Hamilton OH Sewer System Revenue 12/01/2016 % Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2018 % Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2021 % Metropolitan Council, (Minneapolis - St. Paul Metropolitan Area), State of Minnesota 09/01/2017 % Metropolitan Government of Nashville & Davidson County TN 07/01/2017 % St. Paul Housing & Redevelopment Authority 07/01/2018 % State of Ohio 08/01/2017 % TOTAL MUNICIPAL BONDS (Cost $8,504,786) U.S. GOVERNMENT AGENCY ISSUES: 7.32% Federal Home Loan Banks 09/02/2015 % Federal Home Loan Banks 12/09/2016 % Federal Home Loan Banks 12/16/2016 % Federal Home Loan Banks 03/10/2017 % Federal Home Loan Mortgage Corp. 09/10/2015 % Federal Home Loan Mortgage Corp. 08/25/2016 % Federal National Mortgage Association 03/30/2016 % Federal National Mortgage Association 11/15/2016 % TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $38,494,599) U.S. GOVERNMENT NOTES: 2.47% United States Treasury Note 12/15/2015 % United States Treasury Note 04/30/2017 % TOTAL U.S. GOVERNMENT NOTES (Cost $12,979,320) SHORT TERM INVESTMENTS: 4.71% U.S. GOVERNMENT AGENCY ISSUE: 0.47% Federal Home Loan Banks 09/25/2015 % TOTAL U.S. GOVERNMENT AGENCY ISSUE Shares MONEY MARKET FUND: 4.24% Fidelity Institutional Money Market Portfolio - Class I, 0.10% (d)(e)(f) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENTS (Cost $24,800,947) TOTAL INVESTMENTS (Cost $476,064,330): 90.47% Other Assets in Excess of Liabilities: 9.53% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2015, the value of these securities total $107,438,099 which represents 20.41% of total net assets. (b) Foreign issued security. (c) Variable rate security.The rate reported is the rate in effect as of June 30, 2015. (d) The rate quoted is the annualized seven-day effective yield as of June 30, 2015. (e) All or a portion of this security is held by LCMFS Fund Limited. See Note 1. (f) Includes assets pledged as collateral for swap contracts. See Note 2. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Swap Contracts|21 Consolidated Schedule of Swap Contracts June 30, 2015 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCMFS Fund Limited. See Note 1. Termination Date Reference Index Notional Unrealized Appreciation (Depreciation)* Counterparty 12/20/17 LoCorr Managed Futures Index^ $ $ Deutsche Bank AG ^ Comprised of a proprietary basket of Commodity Trading Advisor’s (“CTA”) Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. See Notes 2 and 3. *Unrealized depreciation is a payable on the Fund’s consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. 22|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments LoCorr Long/Short Commodities Strategy Fund Composition of Consolidated Investment Portfolio1 June 30, 2015 (Unaudited) 1 As a percentage of total investments. Consolidated Schedule of Investments June 30, 2015 (Unaudited) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES: 15.98% American Express Credit Account Master Trust Series 2012-1 A (c) 01/15/2020 % $ $ Series 2013-2 A (c) 05/17/2021 % AmeriCredit Automobile Receivables Trust Series 2012-4 A3 06/08/2017 % Series 2013-1 A3 10/10/2017 % Series 2013-5 A3 09/10/2018 % BA Credit Card Trust, 2014-A3 A (c) 01/15/2020 % Bank of The West Auto Trust, 2014-1 A2 (Acquired 11/05/2014 and 03/19/2015, Cost, $279,571) (a) 07/17/2017 % California Republic Auto Receivables Trust 2013-2, A2 03/15/2019 % Capital Auto Receivables Asset Trust/Ally 2013-1, A-4 01/22/2018 % Capital One Multi-Asset Execution Trust Series 2006-A11 (c) 06/17/2019 % Series 2007-A2 (c) 12/16/2019 % CenterPoint Energy Restoration Bond Co. LLC, 2009-1 A2 (Acquired 04/07/2015, Cost, $276,988) (a) 08/15/2019 % CenterPoint Energy Transition Bond Co. II LLC, A4 08/01/2019 % CenterPoint Energy Transition Bond Co. IV LLC, A1 04/15/2018 % Chase Issuance Trust, 2013-A3 (c) 04/15/2020 % Citibank Credit Card Issuance Trust, 2013-A11(c) 02/07/2018 % CNH Equipment Trust Series 2012-B A3 09/15/2017 % Series 2012-C A3 12/15/2017 % Series 2012-D A3 04/16/2018 % Colony American Homes Series 2014-1A A (Acquired 04/02/2014 and 12/02/2014, Cost, $487,339) (a)(c) 05/17/2031 % Series 2015-1C C (Acquired 05/27/2015, Cost, $100,000) (a)(c) 07/19/2032 % Discover Card Execution Note Trust Series 2010-A2 (c) 03/15/2018 % Series 2013-A1 (c) 08/17/2020 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued)|23 Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES (continued) Fifth Third Auto Trust Series 2014-3 A2B (c) 05/15/2017 % $ $ Series 2013-A A3 09/15/2017 % GE Equipment Midticket LLC, 2012-1 A3 05/23/2016 % Honda Auto Receivables Owner Trust, 2012-4 A3 08/18/2016 % Huntington Auto Trust 2015-1 09/16/2019 % Invitation Homes 2014-SFR2 Trust, A (Acquired 08/04/2014 and 05/06/2015, Cost, $200,000) (a)(c) 09/18/2031 % John Deere Owner Trust, 2013-A A3 03/15/2017 % Ohio Phase-In-Recovery Funding LLC, 2013-1 A1 07/01/2018 % Santander Drive Auto Receivables Trust Series 2014-2 A2A 07/17/2017 % Series 2013-2 A3 09/15/2017 % Small Business Administration Participation Certificates, 2012-20K 1 11/01/2032 % TCF Auto Receivables Owner Trust, 2015-1A A2(Acquired 06/03/2015, Cost, $139,992) (a) 08/15/2018 % World Omni Auto Receivables Trust Series 2012-A A3 02/15/2017 % Series 2012-B A3 06/15/2017 % TOTAL ASSET BACKED SECURITIES (Cost $5,045,439) CORPORATE BONDS: 20.60% Administrative and Support and Waste Management and Remediation Services: 0.56% Glencore Finance (Canada) Ltd. (Acquired 04/07/2014, Cost, $26,403) (a)(b) 11/15/2016 % Mastercard, Inc. 04/01/2019 % Synchrony Financial 08/15/2017 % Waste Management, Inc. 09/01/2016 % Finance and Insurance: 10.10% Aetna Inc. 11/15/2017 % Aflac Inc. 02/15/2017 % American Express Co. 05/22/2018 % Bank of America Corp. 05/01/2018 % Bank of Montreal (Acquired 12/04/2014, Cost, $91,346) (a)(b) 01/30/2017 % Barclays Bank PLC (b) 09/22/2016 % BB&T Corp. 01/12/2018 % Berkshire Hathaway Inc. 08/15/2016 % BNP Paribas (b) 08/20/2018 % Capital One Financial Corp. 09/01/2016 % Caterpillar Financial Services Corp. 09/06/2018 % Charles Schwab Corp./The 03/10/2018 % Citigroup, Inc. 11/21/2017 % Deutsche Bank Aktiengesellschaft (b) 02/13/2019 % Dragon 2012 LLC 03/12/2024 % Fifth Third Bancorp 06/01/2018 % Ford Motor Credit Company LLC 01/17/2017 % General Electric Capital Corp. 05/01/2018 % Goldman Sachs Group, Inc./The 04/01/2018 % Helios Leasing I LLC 05/29/2024 % Helios Leasing I LLC 07/24/2024 % Helios Leasing I LLC 09/28/2024 % John Deere Capital Corp. 04/13/2017 % JPMorgan Chase & Co. 01/15/2018 % KeyBank National Association 11/01/2017 % Morgan Stanley 03/22/2017 % Morgan Stanley 12/28/2017 % MSN 41079 and 41084 Ltd. (b) 07/13/2024 % Nomura Holdings, Inc. (b) 09/13/2016 % Phoenix 2012 LLC 07/03/2024 % PNC Funding Corp. 09/19/2016 % Prudential Financial Inc. 06/15/2019 % Rabobank Nederland (b) 01/19/2017 % Realty Income Corp. 01/31/2018 % Safina Ltd. (b) 01/15/2022 % The accompanying notes are an integral part of these consolidated financial statements. 24|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) State Street Bank & Trust Co. 10/15/2018 % $ $ Tagua Leasing LLC 11/16/2024 % Toronto-Dominion Bank/The (Acquired 12/04/2014, Cost, $100,970) (a)(b) 09/14/2016 % Toyota Motor Credit Corp. 01/12/2017 % Toyota Motor Credit Corp. 05/22/2017 % Travelers Companies, Inc./The 12/01/2015 % UBS AG (b) 12/20/2017 % UnitedHealth Group Incorporated 12/15/2017 % WellPoint, Inc. 01/15/2018 % Wells Fargo & Co. 01/16/2018 % Westpac Banking Corp. (b) 08/14/2017 % Information: 2.58% America Movil, S.A.B. de C.V. (b) 09/08/2016 % AT&T Inc. 06/01/2017 % AT&T Inc. 03/11/2019 % CA, Inc. 08/15/2018 % CBS Corp. 07/01/2017 % Comcast Corp. 02/15/2018 % DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 % Discovery Communications LLC 08/15/2019 % Oracle Corp. 04/15/2018 % Symantec Corp. 06/15/2017 % Total System Services, Inc. 06/01/2018 % Verizon Communications, Inc. 09/14/2018 % Vodafone Group Plc. (b) 02/19/2018 % Manufacturing: 4.30% AbbVie Inc. 11/06/2015 % AbbVie Inc. 05/14/2018 % Anheuser-Busch InBev Finance Inc. 01/17/2018 % Anheuser-Busch InBev Worldwide Inc. 07/15/2015 % Apple Inc. (c) 05/05/2017 % Apple Inc. 05/06/2019 % Becton, Dickinson and Company 12/15/2017 % Chevron Corp. 12/05/2017 % Cisco Systems, Inc. 06/15/2018 % Dow Chemical Co. 05/15/2018 % Eastman Chemical Co. 06/01/2017 % Ecolab Inc. 12/08/2016 % Ecolab Inc. 12/08/2017 % EMC Corp. 06/01/2018 % Hewlett-Packard Co. 09/15/2016 % HJ Heinz Co (Acquired 06/23/2015, Cost, $59,880) (a) 07/02/2018 % Intel Corp. 12/15/2017 % Johnson Controls, Inc. 11/02/2017 % Kraft Foods Group, Inc. 06/05/2017 % Merck & Co Inc. 05/18/2018 % Qualcomm, Inc. 05/18/2018 % Sherwin-Williams Co./The 12/15/2017 % Suncor Energy, Inc. (b) 06/01/2018 % Thermo Fisher Scientific Inc. 02/01/2017 % Tyco Electronics Group S.A. (b) 12/17/2018 % United Technologies Corp. 06/01/2017 % Zoetis, Inc. 02/01/2018 % Mining, Quarrying, and Oil and Gas Extraction: 0.92% BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 % Nabors Industries, Inc. 02/15/2018 % Phillips 66 05/01/2017 % Rio Tinto Finance (USA) PLC (b) 03/22/2017 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued)|25 Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Rio Tinto Finance (USA) PLC (b) 08/21/2017 % $ $ Total Capital International (b) 06/28/2017 % Professional, Scientific, and Technical Services: 0.05% ABB Treasury Center (USA), Inc. (Acquired 06/19/2012, Cost, $15,127) (a) 06/15/2016 % Real Estate and Rental and Leasing: 0.26% Health Care REIT, Inc. 04/01/2019 % Ventas Realty LP / Ventas Capital Corp. 02/15/2018 % Retail Trade: 0.83% Amazon.com, Inc. 11/29/2017 % BP Capital Markets (b) 05/05/2017 % CVS Health Corp. 12/05/2018 % Macy’s Retail Holdings, Inc. 12/01/2016 % Walgreens Boots Alliance Inc. 11/17/2017 % Transportation and Warehousing: 0.29% Carnival Corp. (b) 12/15/2017 % Spectra Energy Partners, LP 09/25/2018 % Utilities: 0.27% Sempra Energy 04/01/2017 % Southern Power Co. 06/01/2018 % Wholesale Trade: 0.44% Cardinal Health, Inc. 11/15/2019 % McKesson Corporation 03/10/2017 % TOTAL CORPORATE BONDS (Cost $6,509,214) FOREIGN GOVERNMENT BONDS: 0.95% European Investment Bank (b) 03/15/2018 % European Investment Bank (b) 08/15/2018 % Petroleos Mexicanos (b) 12/20/2022 % TOTAL FOREIGN GOVERNMENT BONDS (Cost $297,172) MORTGAGE BACKED SECURITIES: 16.83% Banc of America Commercial Mortgage Trust, 2006-2 A4 (c) 05/10/2045 % Bear Stearns Commercial Mortgage Securities Trust Series 2006-PWR12 A4 (c) 09/11/2038 % Series 2006-PWR14 A4 12/11/2038 % Series 2006-TOP24 A4 10/12/2041 % Citigroup Commercial Mortgage Trust, 2006-C5 A4 10/18/2049 % Commercial Mortgage Pass-Through Certificates, 2012-CRE3 A1 10/17/2045 % Commercial Mortgage Trust, 2007-GG9 03/10/2039 % Credit Suisse Commercial Mortgage Trust, 2006-C1 A4 (c) 02/15/2039 % CSMC Series, 2014-ICE A(Acquired 10/07/2014, Cost, $420,407) (a)(c) 04/15/2027 % CSMC Trust 2015-2 (Acquired 04/30/2015, Cost, $135,451) (a) 02/25/2045 % Fannie Mae-Aces Series 2012-M17 ASQ2 11/25/2015 % Series 2013-M3 ASQ2 02/25/2016 % Series 2013-M1 ASQ2 11/25/2016 % Series 2014-M13 ASQ2 11/25/2017 % Series 2013-M7 ASQ2 03/25/2018 % Series 2014-M8 FA (c) 05/25/2018 % Series 2014-M10 ASQ2 (c) 09/25/2019 % Fannie Mae Connecticut Avenue Securities, 2014-C02 1M1 (c) 05/25/2024 % Fannie Mae Pool 07/01/2017 % FHLMC Multifamily Structured Pass Through Certificates Series K701 A2 (c) 11/25/2017 % Series K708 A2 01/25/2019 % Series K709 A2 03/25/2019 % Series KF01 A (c) 04/25/2019 % Series K710 A2 05/25/2019 % The accompanying notes are an integral part of these consolidated financial statements. 26 | LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES (continued) Freddie Mac Structured Agency Credit Risk Debt Notes, 2013-DN2 M1 (c) 11/25/2023 % $ $ FREMF 2013-K502 Mortgage Trust, 2013-K502 (Acquired 05/06/2015, Cost, $126,753) (a)(c) 03/25/2045 % FREMF Mortgage Trust Series 2012-KF01 (Acquired 04/06/2015, Cost, $153,648) (a)(c) 10/25/2044 % Series 2012-K708 (Acquired 04/21/2015, Cost, $157,368) (a)(c) 02/25/2045 % Series 2013-KF02 (Acquired 04/06/2015, Cost, $108,873) (a)(c) 12/25/2045 % GAHR Commercial Mortgage Trust 2015-NRF, AFL1 (Acquired 05/07/2015, Cost, $130,414) (a)(c) 12/15/2034 % GS Mortgage Securities Trust Series 2014-GSFL A (Acquired 08/06/2014, Cost, $100,000) (a)(c) 07/15/2031 % Series 2006-GG8 A4 11/10/2039 % Series 2011-GC5 A2 08/10/2044 % Series 2007-GG10 A4 (c) 08/10/2045 % JP Morgan Chase Commercial Mortgage Securities Trust Series 2006-LDP6 A4 (c) 04/15/2043 % Series 2006-LDP7 A4 (c) 04/15/2045 % Series 2012-C8 ASB 10/17/2045 % Series 2007-CIBC20 A4 (c) 02/12/2051 % JPMBB Commercial Mortgage Securities Trust, 2014-C25 A1 11/15/2047 % LB Commercial Mortgage Trust, 2007-C3 A4B 07/15/2044 % LB-UBS Commercial Mortgage Trust, 2006-C6 A4 09/15/2039 % Morgan Stanley Bank of America Merrill Lynch Trust, 2012-C6 A1 11/17/2045 % Morgan Stanley Capital I Trust Series 2006-IQ12 A4 12/15/2043 % Series 2006-TOP21 A4 (c) 10/12/2052 % SBA Tower Trust, 2012-1 (Acquired 09/03/2014, Cost, $40,875) (a) 12/15/2042 % Sequoia Mortgage Trust 2015-3, 2015-3 (Acquired 06/19/2015, Cost, $167,252) (a)(c) 07/25/2045 % UBS-Citigroup Commercial Mortgage Trust 2011-C1, A2 01/12/2045 % TOTAL MORTGAGE BACKED SECURITIES (Cost $5,314,805) MUNICIPAL BONDS: 1.72% City of Huntsville, AL 09/01/2016 % City of Lubbock, TX 02/15/2018 % City of Rochester, MN 02/01/2016 % County of Berks, PA 11/15/2016 % County of Forsyth, NC 04/01/2020 % Denton Independent School District 08/15/2015 % Maricopa County School District No. 28 Kyrene Elementary 07/01/2019 % Rosemount-Apple Valley-Eagan Independent School District No. 196 02/01/2019 % St Paul Housing & Redevelopment Authority 07/01/2018 % State of Hawaii 02/01/2017 % State of Mississippi 11/01/2017 % State of Ohio 04/01/2018 % State of Tennessee 05/01/2017 % State of Texas 10/01/2017 % State of Washington 02/01/2017 % University of Texas System 08/15/2018 % Virginia College Building Authority 02/01/2016 % TOTAL MUNICIPAL BONDS (Cost $540,942) U.S. GOVERNMENT AGENCY ISSUES: 4.32% Federal Farm Credit Banks 03/03/2017 % Federal Home Loan Banks 03/24/2017 % Federal Home Loan Mortgage Corp. 11/28/2016 % Federal National Mortgage Association 11/15/2016 % Ginnie Mae II Pool 07/20/2060 % Ginnie Mae II Pool 07/20/2062 % Ginnie Mae II Pool 08/20/2062 % TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,360,687) The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued)|27 Maturity Date Coupon Rate Principal Amount Value SHORT TERM INVESTMENTS: 13.34% U.S. GOVERNMENT AGENCY ISSUES: 4.60% Federal Farm Credit Banks 07/30/2015 % $ $ Federal Home Loan Banks 08/06/2015 % Federal Home Loan Banks 11/20/2015 % TOTAL U.S. GOVERNMENT AGENCY ISSUES Shares MONEY MARKET FUND: 8.74% Fidelity Institutional Money Market Portfolio - Class I, 0.10% (d)(e)(f) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENTS (Cost $4,207,586) TOTAL INVESTMENTS (Cost $23,275,845): 73.74% Other Assets in Excess of Liabilities: 26.26% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2015, the value of these securities total $3,308,850 which represents 10.50% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of June 30, 2015. (d) The rate quoted is the annualized seven-day effective yield as of June 30, 2015. (e) All or a portion of this security is held by LCLSCS Fund Limited. See Note 1. (f) Includes assets pledged as collateral for swap contracts. See Note 2. The accompanying notes are an integral part of these consolidated financial statements. 28|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Swap Contracts Consolidated Schedule of Swap Contracts June 30, 2015 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCLSCS Fund Limited. See Note 1. Termination Date Reference Index Notional Unrealized Appreciation (Depreciation)* Counterparty 12/20/17 LoCorr Commodities Index^ $ $ ) Deutsche Bank AG ^ Comprised of a proprietary basket of Commodity Trading Advisor’s (“CTA”) Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. See Notes 2 and 3. *Unrealized depreciation is a payable on the Fund’s consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Multi-Strategy Fund - Consolidated Schedule of Investments|29 LoCorr Multi-Strategy Fund Composition of Consolidated Investment Portfolio1 June 30, 2015 (Unaudited) 1 As a percentage of total investments. Consolidated Schedule of Investments June 30, 2015 (Unaudited) Shares Value BUSINESS DEVELOPMENT COMPANIES: 4.21% Finance and Insurance: 4.21% Ares Capital Corporation $ Fifth Street Finance Corp. Prospect Capital Corporation TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $850,519) CLOSED-END INVESTMENT COMPANIES: 7.22% Finance and Insurance: 7.22% Avenue Income Credit Strategies Fund BlackRock Corporate High Yield Fund Inc. First Trust Intermediate Duration Preferred & Income Fund Invesco Dynamic Credit Opportunities Fund Medley Capital Corp. NexPoint Credit Strategies Fund Nuveen Preferred Income Opportunities Fund Stone Harbor Emerging Markets Income Fund Western Asset Emerging Markets Income Fund Inc. Western Asset Global High Income Fund Inc. TOTAL CLOSED-END INVESTMENT COMPANIES (Cost $1,455,059) COMMON STOCKS: 29.55% Accommodation and Food Services: 2.78% Diamond Resorts International, Inc. (a) Construction: 7.31% Century Communities Inc. (a) MasTec, Inc. (a) The accompanying notes are an integral part of these consolidated financial statements. 30|LoCorr Multi-Strategy Fund - Consolidated Schedule of Investments (continued) Shares Value COMMON STOCKS (continued) Finance and Insurance: 9.25% American Express Co. $ Apollo Global Management, LLC Credit Acceptance Corporation (a) JPMorgan Chase & Co. Wells Fargo & Company Information: 4.97% Frontier Communications Corporation Nexstar Broadcasting Group, Inc. Sinclair Broadcast Group, Inc. Manufacturing: 2.25% General Motors Company Tenneco Inc. (a) Transportation and Warehousing: 2.99% Ship Finance International Limited (b) Student Transportation Inc. (b) TOTAL COMMON STOCKS (Cost $5,614,861) Units MASTER LIMITED PARTNERSHIPS: 16.44% Finance and Insurance: 2.63% KKR & Co. L.P. Manufacturing: 7.15% Calumet Specialty Products Partners, L.P. CVR Partners, LP CVR Refining, LP Northern Tier Energy LP Terra Nitrogen Company, L.P. Mining, Quarrying, and Oil and Gas Extraction: 2.08% Memorial Production Partners, LP Vanguard Natural Resources, LLC Other Services (except Public Administration): 1.48% StoneMor Partners L.P. Transportation and Warehousing: 1.06% Navios Maritime Partners L.P. (b) Wholesale Trade: 2.04% Martin Midstream Partners L.P. TOTAL MASTER LIMITED PARTNERSHIPS (Cost $3,326,152) Shares REAL ESTATE INVESTMENT TRUSTS: 18.38% Finance and Insurance: 8.93% American Capital Mortgage Investment Corp. Apollo Commercial Real Estate Finance, Inc. Invesco Mortgage Capital Inc. NorthStar Realty Finance Corp. Starwood Property Trust, Inc. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Multi-Strategy Fund - Consolidated Schedule of Investments (continued) and Consolidated Schedule of Securities Sold Short|31 Shares Value REAL ESTATE INVESTMENT TRUSTS (continued) Real Estate and Rental and Leasing: 9.45% American Realty Capital Properties, Inc. $ Capstead Mortgage Corporation EPR Properties Hospitality Properties Trust New Residential Investment Corp. Senior Housing Properties Trust STAG Industrial, Inc. Whitestone REIT TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,859,743) ROYALTY TRUST: 0.89% Manufacturing: 0.89% BP Prudhoe Bay Royalty Trust TOTAL ROYALTY TRUST (Cost $179,163) SHORT TERM INVESTMENT: 7.40% MONEY MARKET FUND: 7.40% Fidelity Institutional Money Market Portfolio - Class I, 0.10% (c) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENT (Cost $1,415,533) TOTAL INVESTMENTS (Cost $16,701,030): 84.09% Other Assets in Excess of Liabilities, 15.91% TOTAL NET ASSETS, 100.00% $ (a) Non-dividend income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day effective yield as of June 30, 2015. Consolidated Schedule of Securities Sold Short June 30, 2015 (Unaudited) Shares Value COMMON STOCK: (1.17)% Other Services (except Public Administration): (1.17)% Regis Corp.(a) ) $ ) TOTAL COMMON STOCK (Proceeds $232,330) $ ) (a) Non-dividend expense producing security. Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these consolidated financial statements. 32|LoCorr Multi-Strategy Fund - Consolidated Schedule of Swap Contracts Consolidated Schedule of Swap Contracts June 30, 2015 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCMSF Fund Limited. See Note 1. Termination Date Reference Index Notional Unrealized Appreciation (Depreciation)* Counterparty 04/14/20 LoCorr Multi-Strategy Index^ $ $ ) Deutsche Bank AG ^Comprised of a proprietary basket of Commodity Trading Advisor’s (“CTA”) Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. See Notes 2 and 3. *Unrealized depreciation is a payable on the Fund’s consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Market Trend Fund - Consolidated Schedule of Investments|33 LoCorr Market Trend Fund Composition of Consolidated Investment Portfolio1 June 30, 2015 (Unaudited) 1 As a percentage of total investments. Consolidated Schedule of Investments June 30, 2015 (Unaudited) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES: 19.55% AEP Texas Central Transition Funding III LLC, 2012-1 A1 12/01/2018 % $ $ AEP Texas Central Transition Funding LLC, 2002-1 A5 01/15/2017 % Ally Auto Receivables Trust Series 2012-4 A3 01/17/2017 % Series 2012-4 A4 10/16/2017 % Series 2013-2 A3 01/16/2018 % Series 2013-1 A4 02/15/2018 % American Express Credit Account Master Trust Series 2012-3A (c) 03/15/2018 % Series 2012-1 A (c) 01/15/2020 % AmeriCredit Automobile Receivables Trust Series 2014-1 A2 07/10/2017 % Series 2014-2 A2A 10/10/2017 % Series 2012-4 A2A 04/09/2018 % Series 2013-3 A3 04/09/2018 % BA Credit Card Trust, 2014-A2 A (c) 09/16/2019 % Bank of The West Auto Trust, 2014-1 A2 (Acquired 11/05/2014, 01/14/2015, 02/26/2015 and 03/25/2015, Cost, $1,672,600) (a) 07/17/2017 % Barclays Dryrock Issuance Trust, 2013-1 A (c) 07/16/2018 % Cabela’s Credit Card Master Note Trust Series 2011-2A A2 (Acquired 10/08/2014, Cost, $200,681) (a)(c) 06/17/2019 % Series 2012-1A A2 (Acquired 02/27/2015 and 05/19/2015, Cost, $1,730,067) (a)(c) 02/18/2020 % Series 2014-1 A (c) 03/16/2020 % California Republic Auto Receivables Trust Series 2012-1 A (Acquired 02/26/2015 and 06/23/2015, Cost, $578,057) (a) 08/15/2017 % Series 2013-2 A2 03/15/2019 % Series 2015-1 A3 04/15/2019 % Capital Auto Receivables Asset Trust 2013-1, A-4 01/22/2018 % Capital One Multi-Asset Execution Trust Series 2006-A11 (c) 06/15/2019 % Series 2007-A2 (c) 12/16/2019 % Series 2007-A7 07/15/2020 % CarMax Auto Owner Trust Series 2012-3 A3 07/17/2017 % Series 2013-1 A3 10/16/2017 % The accompanying notes are an integral part of these consolidated financial statements. 34|LoCorr Market Trend Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES (continued) CenterPoint Energy Restoration Bond Co. LLC, 2009-1 A2 (Acquired 04/07/2015 and 06/11/2015, Cost, $1,608,745) (a) 08/15/2019 % $ $ CenterPoint Energy Transition Bond Co. II LLC, A4 08/01/2019 % CenterPoint Energy Transition Bond Co. IV LLC, A1 04/15/2018 % Chase Issuance Trust Series 2014-A3 (c) 05/15/2018 % Series 2007-A3 04/15/2019 % Series 2014-A7 11/15/2019 % Citibank Credit Card Issuance Trust Series 2005-A9 11/20/2017 % Series 2013-A11 (c) 02/07/2018 % Series 2014-A9 (c) 11/23/2018 % Series 2007-A8 09/20/2019 % Discover Card Execution Note Trust Series 2013-A3 (c) 10/15/2018 % Series 2007-A1 03/16/2020 % Entergy Gulf States Reconstruction Funding 1 LLC, 2007-A A2 10/01/2018 % Entergy Texas Restoration Funding LLC, 2009-A A2 08/01/2019 % Fifth Third Auto Trust, 2014-3 A2B (c) 05/15/2017 % Ford Credit Auto Owner Trust, 2013-B A3 10/15/2017 % Huntington Auto Trust, 2015-1 09/16/2019 % Hyundai Auto Receivables Trust Series 2014-A A2 01/16/2017 % Series 2012-B A4 03/15/2018 % John Deere Owner Trust, 2015-A A3 06/17/2019 % Ohio Phase-In-Recovery Funding LLC, 2013-1 A1 07/01/2018 % Santander Drive Auto Receivables Trust Series 2013-2 A3 09/15/2017 % Series 2013-3 A3 10/16/2017 % Series 2014-2 A3 04/16/2018 % SMART ABS Series Trust Series 2013-2US A3A 01/14/2017 % Series 2015-1US A2A 08/14/2017 % TCF Auto Receivables Owner Trust, 2015-1A A2 (Acquired 06/03/2015, Cost, $1,859,893) (a) 08/15/2018 % TCF Auto Receivables Owner Trust 2014-1A A2 (Acquired 02/25/2015 and 06/10/2015, Cost, $779,568) (a) 05/15/2017 % USAA Auto Owner Trust, 2014-1 A3 12/15/2017 % World Omni Auto Receivables Trust Series 2012-A A3 02/15/2017 % Series 2013-A A3 04/16/2018 % TOTAL ASSET BACKED SECURITIES (Cost $84,686,889) CORPORATE BONDS: 2.66% Finance and Insurance: 1.87% Bank of Montreal (Acquired 12/04/2014, 04/29/2015 and 06/18/2015, Cost, $3,049,027) (a)(b) 01/30/2017 % Bank of Nova Scotia/The (Acquired 01/13/2015 and 04/29/2015, Cost, $1,522,927) (a)(b) 08/03/2016 % Canadian Imperial Bank of Commerce/Canada (Acquired 01/14/2015, Cost, $506,647) (a)(b) 01/27/2016 % Toronto-Dominion Bank/The (Acquired 12/04/2014, 04/29/2015 and 6/15/2015 Cost, $3,031,571) (a)(b) 09/14/2016 % Information: 0.38% Microsoft Corporation 11/15/2017 % Microsoft Corporation 12/06/2018 % Manufacturing: 0.41% Johnson & Johnson 07/15/2018 % TOTAL CORPORATE BONDS (Cost $11,516,397) The accompanying notes are an integral part of these consolidated financial statements. LoCorr Market Trend Fund - Consolidated Schedule of Investments (continued)|35 Maturity Date Coupon Rate Principal Amount Value FOREIGN GOVERNMENT BONDS: 2.42% Finance and Insurance: 1.15% European Investment Bank (b) 03/15/2016 % $ $ European Investment Bank (b) 03/15/2018 % European Investment Bank (b) 05/15/2018 % European Investment Bank (b) 08/15/2018 % Public Administration: 1.27% International Bank for Reconstruction & Development (b) 03/15/2016 % International Bank for Reconstruction & Development (b) 11/15/2017 % TOTAL FOREIGN GOVERNMENT BONDS (Cost $10,501,766) MORTGAGE BACKED SECURITIES: 12.27% Fannie Mae-Aces Series 2013-M3 ASQ2 02/25/2016 % Series 2014-M5 FA (c) 01/25/2017 % Series 2012-M13 ASQ2 08/25/2017 % Series 2014-M13 ASQ2 11/25/2017 % Series 2014-M6 FA (c) 12/25/2017 % Series 2015-M1 ASQ2 02/25/2018 % Series 2015-M7 04/25/2018 % Series 2014-M8 FA (c) 05/25/2018 % Series 2013-M13 FA (c) 05/25/2018 % Series 2013-M14 FA (c) 08/25/2018 % Series 2009-M2 A3 01/25/2019 % Series 2014-M10 ASQ2 (c) 09/25/2019 % Fannie Mae Pool 04/01/2017 % FHLMC Multifamily Structured Pass Through Certificates Series K501 A2 11/25/2016 % Series K502 A2 08/25/2017 % Series K703 A2 05/25/2018 % Series K705 A2 09/25/2018 % Series K709 A1 10/25/2018 % Series K706 A2 10/25/2018 % Series K708 A2 01/25/2019 % Series K006 A1 07/25/2019 % TOTAL MORTGAGE BACKED SECURITIES (Cost $53,106,875) U.S. GOVERNMENT AGENCY ISSUES: 42.08% Finance and Insurance: 42.05% Federal Farm Credit Banks Funding Corporation 03/01/2016 % Federal Farm Credit Banks Funding Corporation 03/28/2016 % Federal Farm Credit Banks Funding Corporation 04/18/2016 % Federal Farm Credit Banks Funding Corporation 05/16/2016 % Federal Farm Credit Banks Funding Corporation 07/25/2016 % Federal Farm Credit Banks Funding Corporation 08/25/2016 % Federal Farm Credit Banks Funding Corporation 10/03/2016 % Federal Farm Credit Banks Funding Corporation 11/14/2016 % Federal Farm Credit Banks Funding Corporation 12/15/2016 % Federal Farm Credit Banks Funding Corporation 03/03/2017 % Federal Home Loan Banks 12/11/2015 % Federal Home Loan Banks 05/18/2016 % Federal Home Loan Banks 06/24/2016 % Federal Home Loan Banks 07/22/2016 % Federal Home Loan Banks 09/09/2016 % Federal Home Loan Banks 09/28/2016 % Federal Home Loan Banks 10/14/2016 % Federal Home Loan Banks 11/23/2016 % Federal Home Loan Banks 12/29/2016 % Federal Home Loan Banks 02/24/2017 % Federal Home Loan Banks 03/10/2017 % Federal Home Loan Banks 06/09/2017 % Federal Home Loan Banks 12/08/2017 % The accompanying notes are an integral part of these consolidated financial statements. 36|LoCorr Market Trend Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value U.S. GOVERNMENT AGENCY ISSUES (continued) Federal Home Loan Banks 12/08/2017 % $ $ Federal Home Loan Mortgage Corp. 04/18/2016 % Federal Home Loan Mortgage Corp. 05/13/2016 % Federal Home Loan Mortgage Corp. 10/18/2016 % Federal Home Loan Mortgage Corp. 11/01/2016 % Federal Home Loan Mortgage Corp. 11/28/2016 % Federal Home Loan Mortgage Corp. 01/27/2017 % Federal Home Loan Mortgage Corp. 03/08/2017 % Federal Home Loan Mortgage Corp. 06/29/2017 % Federal Home Loan Mortgage Corp. 07/14/2017 % Federal Home Loan Mortgage Corp. 07/25/2017 % Federal National Mortgage Association 03/08/2016 % Federal National Mortgage Association 03/15/2016 % Federal National Mortgage Association 03/30/2016 % Federal National Mortgage Association 08/26/2016 % Federal National Mortgage Association 11/15/2016 % Federal National Mortgage Association 04/20/2017 % Federal National Mortgage Association 09/27/2017 % Utilities: 0.03% Tennessee Valley Authority 12/15/2016 % TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $182,275,876) U.S. GOVERNMENT NOTES: 3.54% United States Treasury Note 02/15/2016 % United States Treasury Note 03/31/2016 % United States Treasury Note 04/30/2016 % United States Treasury Note 05/31/2016 % United States Treasury Note 01/31/2017 % TOTAL U.S. GOVERNMENT NOTES (Cost $15,332,767) SHORT TERM INVESTMENTS: 8.55% U.S. GOVERNMENT AGENCY ISSUES: 0.23% Federal Farm Credit Banks Funding Corporation 10/15/2015 % TOTAL U.S. GOVERNMENT AGENCY ISSUES Shares MONEY MARKET FUND: 8.32% Fidelity Institutional Money Market Portfolio - Class I, 0.10% (d)(e)(f) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENTS (Cost $37,042,729) TOTAL INVESTMENTS (Cost $394,463,299): 91.07% Other Assets in Excess of Liabilities: 8.93% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2015, the value of these securities total $16,537,518, which represents 3.82% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of June 30, 2015. (d) The rate quoted is the annualized seven-day effective yield as of June 30, 2015. (e) All or a portion of this security is held by LCMT Fund Limited. See Note 1. (f) Includes assets pledged as collateral for derivative contracts. See Note 2. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Market Trend Fund - Consolidated Schedule of Open Forward Currency Contracts|37 LoCorr Market Trend Fund Consolidated Schedule of Open Forward Currency Contracts(a) June 30, 2015 (Unaudited) Currency to be Received Currency to be Delivered Notional Amount Forward Settlement Date Curr Abbr. U.S. $ Value at June 30, 2015 Curr Abbr. U.S. Value on Origination Date Unrealized Appreciation Unrealized (Depreciation) Purchase Contracts: $ 09/18/2015 AUD $ USD $ $ — $ ) 09/18/2015 CAD USD — ) 09/18/2015 CHF USD — 09/18/2015 EUR USD — ) 09/18/2015 GBP USD — ) 09/18/2015 JPY USD — 09/18/2015 MXN 63 USD 65 — (2
